Citation Nr: 9910024	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-43 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
upper respiratory infection. 

2.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 6, 1977, to February 28, 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that new and material evidence had not been 
submitted sufficient to reopen the appellant's claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  A notice of disagreement was received in August 
1996.  A statement of the case was issued in September 1996.  
A substantive appeal was received from the appellant in 
September 1996.

This matter also came before the Board from a July 1998 
decision by the VA RO that denied the appellant's claim of 
entitlement to service connection for the residuals of an 
upper respiratory infection.  A notice of disagreement was 
received in July 1998.  A statement of the case was issued in 
September 1998.  A substantive appeal was received from the 
appellant in September 1998.   


FINDINGS OF FACT

1.  There is no competent  medical evidence of record which 
establishes a nexus between the appellant's active duty for 
training service and any current upper respiratory infection 
or residuals of an upper respiratory infection.

2.  In a April 1978 rating decision, the RO denied the 
appellant's request to reopen a previously denied claim for 
entitlement to service connection for a psychiatric disorder; 
the appellant did not appeal this denial.

3.  Additional evidence submitted since April 1978 is either 
duplicative or does not tend to show the presence of current 
disability related to service and is not so significant that 
it must be considered by itself, or along with evidence 
previously submitted, to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the residuals of an upper respiratory 
infection is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  An April 1978 rating decision which denied the 
appellant's request to reopen a claim for entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104(a) 
(1998).

3.  Evidence received since April 1978 is not new and 
material, and the appellant's claim for service connection 
for a psychiatric disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to service connection for the residuals of an 
upper respiratory infection.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty for training.  38 U.S.C.A. §§ 101(2),(24), 1131 
(West 1991).  A "determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a appellant with the development of facts 
does not arise until the appellant has presented evidence of 
a well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
appellant and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The appellant contends that service connection is warranted 
for the residuals of an upper respiratory infection.  The 
appellant's service medical records are negative for 
complaints of or treatment for an upper respiratory 
infection.  It is noted that the appellant's service medical 
records are by no means extensive (they consist of an 
enlistment examination), as he only served on active duty for 
training from February 6 to February 28, 1977.  

Other evidence of record reflects that the appellant was 
admitted to the VA hospital in Clarksburg, West Virginia the 
day after separating from service (on March 1, 1977) 
complaining of an intermittent fever and nonproductive cough 
of two weeks duration.  He was diagnosed with an upper 
respiratory infection, probably viral, and was treated and 
discharged on March 7, 1977. 

A letter from Walter N. Long, M.D. and a Mark, W. Hollo, PA-C 
(a certified physician's assistant) indicates that the 
appellant was treated by a Dr. Creel Cornwell for a viral 
illness in August 1984; for pharyngitis and bronchitis in 
February 1995; for pharyngitis and an upper respiratory 
infection in March 1995; for bronchitis in September 1995 and 
April 1996; and for sinusitis in June, November, and December 
(at which time it was resolved) 1996.  The appellant was 
"diagnosed" with pharyngitis by either Dr. Long or Mr. 
Hollo in January 1997.  

Further, an April 1997 VA outpatient treatment record notes 
that the appellant was diagnosed with an upper respiratory 
infection at the time, and an October 1997 record notes a 
diagnosis of recurrent otitis and sore throat.  Such evidence 
is sufficient, for the purpose of a well grounded analysis, 
to establish that the appellant currently suffers from 
residuals of an upper respiratory infection.

However, there is no competent medical evidence of record 
establishing a nexus between the appellant's service and his 
current upper respiratory infection or the residuals of an 
upper respiratory infection.  Since there is no competent 
medical evidence of record demonstrating that the appellant 
suffers from the residuals of an upper respiratory infection 
incurred in service or that are otherwise linked to his 
period of active duty for training service, the third (a 
medical link) requirement set forth by the Court in Caluza, 
in order for claims to be well-grounded, is not met.

In sum, the Court has specifically held that a service 
connection claim is not well-grounded if there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, or to show that a 
preexisting disability was aggravated during service. Caluza.  
The appellant has presented no competent medical evidence 
that he currently suffers from the residuals of an upper 
respiratory infection that were due to disease or injury 
incurred during his active duty for training service.  This 
claim therefore does not meet all the requirements set forth 
by the Court in Caluza for a claim to be found well-grounded.  
Accordingly, the Board is compelled to find that the 
appellant's claim of entitlement to service connection for 
the residuals of an upper respiratory infection is not well-
grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the appellant with the development of evidence.  

II.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for an acquired psychiatric disorder.

In a final January 1978 Board decision, the appellant's claim 
for entitlement to service connection for a nervous disorder 
was denied.  Thereafter, in decisions dated in February and 
April 1978, the RO essentially determined that new and 
material evidence had not been submitted sufficient to reopen 
the denied claim for service connection for a nervous 
disorder.  The appellant was given written notification of 
these determinations, and timely appeals were not thereafter 
received; as such, these rating decisions became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

It is pointed out that recently the Court, in Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), in Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), created a three-step process for reopening 
previously denied claims (a two-step process set out in Manio 
v. Derwinski, 1 Vet.App. 140, 145 (1991), had previously been 
applied): first it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, it must be determined 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the adjudicator may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See also, Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the RO decision dated in April 1978.  Evans.

At the time of the January 1978 decision, the Board had 
before it for consideration the appellant's service medical 
records, which showed no treatment for or complaints of 
psychiatric disorders.  Further, information received from 
the service department in October 1977, to the effect that 
the appellant was discharged from service due to marginal or 
non-productive performance pursuant to the Trainee Discharge 
Program, was reviewed.  Also, a March 1977 hospital report 
was reviewed which showed that the appellant was seen 
complaining of shaking chills, a sore throat and chest and 
that he was diagnosed with a upper respiratory infection, 
probably viral.  No psychiatric disorder was diagnosed on 
examination.  The Board denied the appellant's claim, noting 
that the he had received no treatment for a psychiatric 
disorder during service or after his discharge from service.  

At the time of the February 1978 decision, the RO had before 
it for consideration private outpatient treatment records 
which showed that the appellant was assessed with being in a 
chronic tension state secondary to a chronic emotional 
disorder in May 1977, and with mild mental incapacity in 
January 1978.  In April 1978, the RO had before it a letter 
from a psychiatrist from a mental health center who indicated 
that he saw the appellant in April and October 1975 and 
diagnosed him with schizophrenia, simple type, and prescribed 
medication.  The psychiatrist noted that he again saw the 
appellant in January 1978, and found that his general 
condition had not changed.  He again prescribed medication.  
In both 1978 decisions, the RO found that the evidence 
received did not present a new factual basis for reopening 
the claim for service connection for a psychiatric disorder.  

In March 1996, the appellant requested that the claim for 
entitlement to service connection for a psychiatric disorder 
be reopened.  The newly submitted evidence includes VA 
outpatient treatment and examination records, private medical 
records, and lay statements.  

Records from the United Hospital Center indicate that the 
appellant was admitted there in June 1979 with complaints of 
panic, hallucinations of vague voices, and fear of harming 
himself or others.  At the time the appellant gave a history 
of a break down while in service which he characterized as 
explosive and assaultive behavior, and which resulted in a 
medical discharge.  The appellant was again admitted to this 
facility in September 1982 complaining of being nervous and 
depressed, and was diagnosed with generalized anxiety 
disorder and dysthymic disorder.  He was again admitted in 
May 1984 because of depression anxiety, and was diagnosed 
with mixed bipolar disorder.  Finally, the appellant was 
admitted to the United Hospital Center in March 1987 because 
of severe anxiety depression and an inability to control his 
temper.  He was diagnosed with a generalized anxiety disorder 
and a bipolar disorder at the time.  

No medical findings relating the appellant's psychiatric 
difficulty to his period of active duty for training were 
given in these records from the United Hospital Center.  The 
appellant's self-given history of breaking down in service 
was simply information recorded by the examiner, unenhanced 
by any additional medical comment by the examiner, and it 
thus is not competent medical evidence.  See LeShore v. 
Brown, 8 Vet.App. 406 (1995).  In any event, these records do 
not tend to demonstrate the onset or aggravation of a 
psychiatric disorder in service.  As these records are not 
material to the claim at hand, demonstrating only that the 
appellant had post-service complaints and treatment for 
variously diagnosed psychiatric disabilities, they do not 
afford a basis upon which the appellant's claim may be 
reopened.

Records from the Summit Center indicate that the appellant 
was seen there in April 1989 and was described as being 
depressed and anxious, among other things.  He was diagnosed 
with mild mental retardation, schizophrenia, alcohol abuse, 
and a borderline personality disorder.  Treatment at this 
facility was terminated in June 1989 as the appellant failed 
to report for intake in May 1989.  No medical findings 
relating the appellant's psychiatric difficulty to his period 
of active duty for training were given in these records, and 
they do not tend to demonstrate the onset or aggravation of a 
psychiatric disorder in service.  As these records are not 
material to the claim at hand, demonstrating only that the 
appellant had post-service complaints and treatment for 
psychiatric and other disabilities, they do not afford a 
basis upon which the appellant's claim may be reopened.

A February 1996 VA outpatient treatment record indicates that 
the appellant related that he has felt "tense and tight" 
since his discharge from service in 1977, noting that he was 
harassed and demeaned during his 23 day period of service.  
This outpatient treatment record lists a diagnosis of 
generalized anxiety disorder.  

A VA psychiatric examination was accomplished in March 1996, 
the report of which indicates that the appellant again gave a 
history of "nerve problems" since his military service.  He 
reported that he was treated unfairly during his brief period 
of service and was coerced into voluntarily leaving service.  
He reported that he was not allowed to eat during service and 
reported threats of being sent to Leavenworth.  The appellant 
noted that he reported to a VA hospital just subsequent to 
discharge, but could only receive minimal treatment for a 
virus.  During mental status examination, the appellant 
demonstrated preoccupation with the injustice done him in 
service, among other things.  

Upon the completion of a battery of psychiatric tests, the 
examiner summarized as follows: that the appellant spent less 
than a month in the military, during which time he was 
persuaded (and ultimately convinced) to leave, that his 
thinking was rigid and focused on the injustice perceived to 
have been done to him, and that his assessments support a 
lack of good reality orientation due in part to depressed 
mental capacity.  The examiner noted that the appellant 
appeared to clearly have difficulty with anxiety and 
persecutory ideation, the former, in the opinion of the 
examiner, most likely due to insufficient coping abilities 
due to mental deficiency, the latter due to experiencing 
stigma-related responses from people in his environment.  

As a result of this examination, the appellant was diagnosed 
with anxiety disorder, not otherwise specified, and 
borderline intellectual functioning.  No medical findings 
relating the appellant's psychiatric difficulty to his period 
of active duty for training were documented in these VA 
medical records, and they do not tend to demonstrate the 
onset or aggravation of a psychiatric disorder in service.  
In fact, the examiner who conducted the March 1996 
examination commented that it was impossible to judge the 
extent to which the appellant was traumatized by his 
experience in the military, absent corroborating evidence.  
Again, the appellant's self-given history of having a 
psychiatric difficulty in service was simply information 
recorded by the examiner, unenhanced by any additional 
medical comment by the examiner, and it thus is not competent 
medical evidence.  LeShore.  As these records are not 
material to the claim at hand, demonstrating only that the 
appellant had post-service complaints and treatment for 
psychiatric difficulty, they do not afford a basis upon which 
the appellant's claim may be reopened.

The other newly submitted evidence includes various 
statements from the appellant, and lay statements from two of 
his acquaintances.  The statements from the appellant 
essentially describe the alleged harassment he was subjected 
to during his service (including that he was coerced into 
resigning from service), and his contentions that this was 
the onset of his psychiatric disorders.  One of the 
appellant's statements contains an unsubstantiated allegation 
that he was refused psychiatric treatment at a VA facility 
just subsequent to service, after his treatment for the viral 
infection, noted above.  In a March 1996 statement, the 
appellant's friend indicated that the appellant was not a 
nervous person before he entered the military but that he was 
a "nervous wreck" when he came out of service.  He added 
that the appellant was not treated for this nervous 
condition, but rather a viral infection, when he first 
separated from service, and that he was still nervous after 
the hospitalization.  Another lay statement, dated in June 
1996, is from the appellant's third grade teacher who notes 
that she did not detect a nervous condition when the 
appellant was in her class.

These lay assertions of medical causation, however, are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  In short, because 
neither the appellant's opinion nor the opinions or 
statements of his acquaintances are supported by medical 
expertise, they are not probative of the issue at hand, 
namely whether the appellant has a current disability which 
is attributable to service.  

In sum, the Board finds that new and material evidence has 
not been presented sufficient to reopen the claim of service 
connection for a psychiatric disorder.  The evidence 
presented by itself, or along with evidence previously 
submitted, is not so significant that it must be considered 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(a) (1998).  Essentially, and as noted above, the evidence 
only medically demonstrates that the appellant has 
psychiatric difficulty, but does not medically link any 
psychiatric disorder to his period of active duty for 
training, by incurrence or by aggravation.  



ORDER

The appeal is denied.  





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

